DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10504700 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s reply filed 01/06/2021, hereinafter reply, has been reviewed and fully considered. Applicant has cancelled claim 31 and thus rendered the rejection under 35 USC 112(a) moot. Applicant has amended claims 30 and 33 to replace “separable” with “capable of being separately provided” which is supported by the drawings as originally filed and [0056] of the instant specification as originally filed. Applicant has filed a statement to invoke a prior art exception under 35 U.S.C. 102(b)(2)(C) for the Tran (US 2017/0062184) reference. As noted above, applicant has also filed a proper terminal disclaimer to overcome the double patenting rejection(s). Therefore applicant’s response has overcome all of the existing rejections of the instant claims and is in condition for allowance.
Allowable Subject Matter
Claims 1-11, 21-30, and 32-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to teach all the limitations of the instant claims 1 and 11. In particular, the prior art fails to teach or render obvious the combination of the plate stack with plasma blocking screen, lift plate for lifting the plasma blocking screen, ceramic 
The remaining claims depend from claim 1 or 11 and are allowably due to their dependency from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716                   

/KARLA A MOORE/Primary Examiner, Art Unit 1716